


Exhibit 10(a)(lxiv)




AMENDMENT NUMBER 1 TO THE


H. J. HEINZ COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, H. J. Heinz Company (the “Company”) has established the H. J. Heinz
Company Supplemental Executive Retirement Plan, as amended and restated
effective November 12, 2008, (the “Plan”) for certain executive employees of the
Company; and
WHEREAS, the Company has entered into an agreement to be acquired by an
affiliate of Berkshire Hathaway and 3G Capital Partners Ltd. (the “Merger
Agreement”); and
WHEREAS pursuant to Section 5.1 of the Plan, the Company reserved the right to
terminate, modify, alter or amend the Plan from time to time to any extent that
it may deem advisable pursuant to the terms thereof; and
WHEREAS on February 13, 2013, subject to the consummation of the transactions
contemplated by the Merger Agreement, the Board took action to vest all accrued
but vested benefits of each Member of the Plan effective as of immediately prior
to such consummation; and
WHEREAS pursuant to the Merger Agreement the Company granted “replacement
awards” under the Long-Term Incentive Plan for a 36‑month performance period,
beginning on May 1, 2013;
NOW THEREFORE, BE IT RESOLVED THAT: Effective May 31, 2013, the Plan shall be
amended as follows:
1.Section 1.7 of the Plan be, and hereby is, amended to add thereto a new
Sub-Section 1.7(d) reading as follows:
“(d) Compensation shall include the Long-Term Incentive Program award (“LTIP
Award”) granted in replacement of restricted stock units that may have otherwise
been awarded in the Company's Fiscal Year 2014, pursuant to the documentation
governing such LTIP Award.”
2.Section 2.2(a) of the Plan be, and hereby is, amended to add thereto a new
Sub‑Section 2.2(a)(i) reading as follows:
“(i) Effective as of immediately prior to the consummation of the transactions
contemplated by the Agreement and Plan of Merger dated as of February 13, 2013
by and among H.J. Heinz Company, Hawk Acquisition Holding Corporation and Hawk
Acquisition Sub, Inc., each Member shall be fully vested in such Member's
accrued benefits under the Plan without regards to such Member's current age or
amount of Continuous Service under the Plan.
3.Section 3.1(a)(ii)(A) of the Plan be, and hereby is, amended in its entirety,
to read as follows:
The multiple of the Member's Final Average Compensation (“FAC”) at the date of
Separation from Service with the Employers and the Member's Continuous Service
during periods before May 1, 2004 shall be determined according to the table
attached hereto and made a part hereof as Exhibit A. If the Member would not
have been entitled to benefits under the Plan but for the application of Section
2.2(a)(i), the amount provided in this Section 3.1(a)(ii)(A) will be reduced
with interest only at a rate of 5% per annum for each month that Separation from
Service or, if earlier, termination of the Plan, precedes the date a Member
attains age 55, or age 60 if such Member was not age 45 on or before September
1, 2012.




